--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT (10)(xiv)


THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT MAY NOT
BE TRANSFERRED IN THE ABSENCE OF REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY COMPARABLE STATE LAW, OR AN EXEMPTION THEREFROM UNDER SUCH
ACT.  THIS WARRANT AND SUCH SHARES MAY BE TRANSFERRED ONLY IN COMPLIANCE WITH
THE CONDITIONS SPECIFIED IN THIS WARRANT


ActiveCare, Inc.


COMMON STOCK PURCHASE WARRANT




Warrant Holder:
James Dalton
Date of Grant:
June 22, 2011
Number of Covered Shares:
3,000,000
Exercise Price Per Share:
$0.50
Expiration Date:
June 21, 2016



Effective as of June 22, 2011, ActiveCare, Inc., a Delaware corporation (the
“Company”), for value received, hereby certifies that Mr. James Dalton
(“Holder”), is entitled to purchase from the Company, at such times and in such
amounts as are permitted herein, Three Millions (3,000,000) duly authorized
shares of the Common Stock,  0.00001 par value, of the Company (the “Warrant
Stock”) at a purchase price per share of $0.50 per share.


1.           Exercise of Warrant.


1.1.           Manner of Exercise.  Holder may exercise this Warrant, in whole
or in part, during normal business hours on any business day by surrendering
this Warrant to the Company at the Company's principal office, accompanied by an
executed subscription agreement in substantially the form annexed hereto as
Exhibit "A", as such form may be modified in the discretion of the Company to
comply with any applicable federal or state securities laws, and by payment, in
cash or by certified or official bank check payable to the order of the Company,
or by any combination of such methods, in the amount obtained by multiplying (a)
the number of shares of Warrant Stock designated in such subscription by (b)
$0.50, whereupon Holder shall be entitled to receive the number of duly
authorized, validly issued, fully paid and nonassessable shares of Warrant Stock
as is indicated on the subscription.


1.2.           When Exercise Effective.  Each exercise of this Warrant shall be
deemed to have been effected immediately prior to the close of business on the
business day on which this Warrant shall have been surrendered to the Company as
provided in Section 1.1, and at such time the person or persons in whose name or
names any certificate or certificates for shares of Warrant Stock shall be
issued upon such exercise shall be deemed for all corporate purposes to have
become the holder of record thereof.


1.3.           Delivery of Stock Certificates.  As soon as practicable after
each exercise of this Warrant, and in any event within five business days
thereafter, the Company at its expense (including the payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered to
Holder, a certificate or certificates for the number of duly authorized, validly
issued, fully paid and nonassessable shares of Warrant Stock to which Holder
shall be entitled upon such exercise.


1.4.           Partial Exercise.


 
(a)
Fractional Shares.  In the event of any partial exercise of this Warrant, the
Company will not issue certificates for any fractional shares of the Warrant
Stock to which Holder otherwise may be entitled, and the Company shall not be
obligated to refund an amount of cash comprising the market value of any
fractional share of Warrant Stock for which the Company will not issue a
certificate.



 
(b)
Replacement Warrant.  In the event of any partial exercise of this Warrant, at
the request of Holder and upon tender of this Warrant to the Company, the
Company shall issue a new Warrant containing the same terms and conditions as
this Warrant but calling on the face thereof for the number of shares of Warrant
Stock equal to the number of shares called for on the face of this Warrant minus
the number of shares of Warrant Stock issued upon the partial exercise of this
Warrant.


 
1

--------------------------------------------------------------------------------

 



2.           Certain Adjustments.


2.1.           Mergers, Consolidations or Sale of Assets.  If at any time there
shall be a capital reorganization (other than a combination or subdivision of
Warrant Stock otherwise provided for herein), or a merger or consolidation of
the Company with or into another corporation, or the sale of the Company's
properties and assets as, or substantially as, an entirety to any other person,
then, as a part of such reorganization, merger, consolidation or sale, lawful
provision shall be made so that the holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified in this
Warrant and upon payment of the purchase price, the number of shares of stock or
other securities or property of the Company or the successor corporation
resulting from such reorganization, merger, consolidation or sale, to which a
holder of the Common Stock deliverable upon exercise of this Warrant would have
been entitled under the provisions of the agreement in such reorganization,
merger, consolidation or sale if this Warrant had been exercised immediately
before that reorganization, merger, consolidation or sale.  In any such case,
appropriate adjustment (as determined in good faith by the Company's Board of
Directors) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the holder after the reorganization,
merger, consolidation or sale to the end that the provisions of this Warrant
(including adjustment of the purchase price then in effect and the number of
shares of Warrant Stock) shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.


2.2.           Splits and Subdivisions.  If the Company at any time or from time
to time after the date of this Warrant but before expiration effects a split or
subdivision of the outstanding shares of its then outstanding Common Stock into
a greater number of shares of Common Stock, or if the Company effects a reverse
split of the outstanding shares of its Common Stock into a lesser number of
shares of Common Stock, (by reclassification or otherwise than by payment of a
dividend in Common Stock), then, and in each such case, the number of shares
called for on the face of this Warrant (or the face of any replacement Warrant
issued upon partial exercise) shall be adjusted proportionally, and the exercise
price with respect to such adjusted number of shares also shall be adjusted
proportionally.


2.3.           Certificate as to Adjustments.  In the case of each adjustment or
readjustment of the purchase price pursuant to this Section 2, the Company will
promptly compute such adjustment or readjustment in accordance with the terms
hereof and cause a certificate setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based
to be delivered to the holder of this Warrant.  The Company will, upon the
written request at any time of the holder of this Warrant, furnish or cause to
be furnished to such holder a certificate setting forth:


(a)           Such adjustments and readjustments;


(b)           The purchase price at the time in effect; and


 
(c)
The number of shares of Warrant Stock and the amount, if any, of other property
at the time receivable upon the exercise of the Warrant.



3.           Restrictions on Transfer.


3.1.           Restrictive Legends.  Unless the shares issued upon exercise of
this Warrant are registered under the Securities Act of 1933 and under
applicable laws of any state, each certificate for Common Stock issued upon the
exercise of any Warrant, and each certificate issued upon the transfer of any
such Common Stock, shall be stamped or otherwise imprinted with a legend in
substantially the following form:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF REGISTRATION, OR THE AVAILABILITY OF AN EXEMPTION
FROM REGISTRATION, UNDER THE SECURITIES ACT OF 1933 AND APPROPRIATE STATE
SECURITIES LAWS.  FURTHERMORE, NO OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION
IS TO TAKE PLACE UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL AT
SHAREHOLDER'S EXPENSE, AND SATISFACTORY TO IT, THAT AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.


3.2.           Notice of Proposed Transfer; Opinions of Counsel.  Prior to the
transfer of any shares of Common Stock issued upon the exercise of this Warrant
and during any period during which such shares of Common Stock are not
registered by the Company under an effective registration statement filed
pursuant to the Securities Act of 1933, the holder thereof shall give written
notice to the Company, which notice shall (a) state such holder's intention to
transfer such restricted shares and to comply in all other respects with the
transfer requirements of this Warrant; (b) describe the circumstances of the
proposed transfer in sufficient detail to enable counsel to render the opinions
referred to below, and (c) designate counsel for the holder giving such
notice.  The holder giving such notice shall submit a copy thereof to the
counsel designated in such notice and the Company will promptly submit a copy
thereof to its counsel.  The following provisions shall then apply:

 
2

--------------------------------------------------------------------------------

 



(a)           If (a) in the opinion of counsel for the holder designated in the
notice the proposed transfer may be effected without registration of such shares
of Common Stock under the Securities Act of 1933 and any applicable state
securities laws, and (b) counsel for the Company shall not have rendered an
opinion within 15 days after receipt by the Company of such written notice that
such registration is required, such holder shall thereupon be entitled to
transfer such shares of Common Stock in accordance with the terms of the notice
delivered by such holder to the Company.  Each Warrant or certificate, if any,
issued upon or in connection with such transfer shall bear the appropriate
restrictive legend set forth in Section 3.1, unless in the opinion of each such
counsel such legend is no longer required to insure compliance with the
Securities Act.  If for any reason counsel for the Company (after having been
furnished with the information required to be furnished by clause (a) of this
Section 3.2) shall fail to deliver an opinion to the Company as aforesaid, then
for all purposes of this Warrant the opinion of counsel for the Company shall be
deemed to be the same as the opinion of counsel for such holder.


(b)           If in the opinion of either or both of such counsel the proposed
transfer may not legally be effected without registration of such shares of
Common Stock under the Securities Act of 1933 or applicable state securities
laws (such opinion or opinions to state the basis of the legal conclusions
reached therein), the Company will promptly so notify the holder thereof and
thereafter such holder shall not be entitled to transfer such shares of Common
Stock until receipt of a further notice from the holder under Section 3.2  above
or until registration of such shares of Common Stock under the Securities Act or
applicable state law has become effective.


4.           Reservation of Shares.   The Company will at all times reserve and
keep available, solely for issuance and delivery upon the exercise of the
Warrants, the number of shares of Warrant Stock that would be issuable upon the
exercise of all Warrants at the time outstanding.  All such shares shall be duly
authorized and, when issued upon such exercise, shall be validly issued, fully
paid and nonassessable with no liability on the part of the holders thereof.


5.           Replacement of Warrants.   Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Warrant and, in the case of any such loss, theft of destruction of any Warrant,
upon delivery of indemnity reasonably satisfactory to the Company in form and
amount or, in the case of any such mutilation, upon surrender of such the
Company at its expense will execute and deliver, in lieu thereof, a new Warrant
of like tenor.


6.           No Rights or Liabilities as Stockholder.   Nothing herein shall
give or shall be construed to give the holder of this Warrant any of the rights
of a shareholder of the Company including, without limitation, the right to vote
on matters requiring the vote of shareholders, the right to receive any dividend
declared and payable to the holders of Common Stock, and the right to a pro-rata
distribution upon the Company's dissolution.


7.           Notices.  All notices and other communications provided for herein
shall be delivered or mailed by first class mail, postage prepaid, addressed (a)
if to the holders of any Warrant, at the registered address of such holder as
set forth in the register kept at the principal office of the Company, or (b) if
to the Company, at its principal office to the attention of the Company’s Chief
Financial Officer, Volu-Sol Reagents Corporation, Salt Lake City, UT 84120, or
at the address of such other principal office of the Company as the Company
shall have furnished to each holder of any Warrants in writing, provided that
the exercise of any Warrants shall be effective only in the manner provided in
Section 1.


8.           Assignment.  No Warrant granted herein or any of the rights and
privileges thereby conferred shall be transferred, assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise), and no such
Warrant, right, or privilege shall be subject to execution, attachment, or
similar process.  Upon any attempt so to transfer, assign, pledge, hypothecate,
or otherwise dispose of the Warrant, or of any right or privilege conferred
thereby, contrary to the provisions hereof, or upon the levy of any attachment
or similar process upon which Warrant, right, or privilege, the Warrant and such
rights and privileges shall immediately become null and void.


9.           Investment Representations.  In connection with his/its acquisition
of this Warrant, Holder represents and warrants, and (unless the shares
underlying this Warrant are registered pursuant to the Securities Act of 1933)
in connection with any exercise of this Warrant Holder will represent and
warrant, as follows:

 
3

--------------------------------------------------------------------------------

 


9.1.           Holder is acquiring the Warrant and the Warrant Stock (together,
the “Securities”) for his/its own account; no other person has any direct or
indirect beneficial ownership in the Securities.


9.2.           Holder is acquiring the Securities for investment, with no
present intention of distributing or selling any of the Securities or any
interest therein.


9.3.           Holder has the capacity to protect his/its own interests in
connection with the acquisition of the Securities.  Holder has such knowledge
and experience in financial and business matters generally, and about the
Company in particular, that he/it is capable of evaluating the merits and risks
of his/its acquisition of the Securities.


9.4.           Holder acknowledges that as of the date hereof, and as of the
date of any exercise of the Warrants, he/it has read and analyzed, and retained
copies of this Agreement and the following documents:


(a)           The most recent Annual Report on Form 10-K of the Company;


(b)           Any and all Quarterly Reports on Form 10-Q of the Company filed
since the latest Form 10-K; and


(c)           Any and all Current Reports on Form 8-K of the Company filed since
the latest Form 10-K.


9.5.           Holder has been informed and understands that there are risks
associated with purchasing the Securities, including those risks of ownership of
Common Stock of the Company identified in the Company’s Annual Reports on Form
10-K.  Holder is capable of bearing the economic risk of ownership of the
Securities including, but not limited to, the possibility of the complete loss
of the value of the Securities and the restrictions on transferability of the
Securities.


10.           Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.  This Warrant shall be governed by the laws of the State of
Utah.  The headings of this Warrant are inserted for convenience only and shall
not be deemed to constitute a part hereof.


11.           Expiration.  The Warrants granted herein shall terminate and in no
event be exercisable after June 21, 2016.



 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Warrant has been signed effective June 22, 2011.



 
ActiveCare, Inc.
     
By: /s/ Michael Acton                  
         
Title:        Chief Financial Officer    











 
 
5

--------------------------------------------------------------------------------







